Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 with regard to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts claim 2 is clear and states “that “the conveyance system” of claim 1 comprises a plurality of roller assemblies described in claim 1”. 
Examiner asserts that Applicants explanation highlights the issue of clarity stating that a dependent claim requires a plurality of the independent claim as part of another structure. It is unclear how this claim further limits claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the conveyance system comprises”. It is unclear if this alters the structure of the roller assembly to be a conveyance system or indicates functionality of the roller assembly. For Examining purposes Examiner will consider that this indicates functionality.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-11, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4776071 to Yoshizawa (Yoshizawa) in view of U.S. Patent 5205398 to Hart et al. (Hart).
Regarding claim 1, Yoshizawa teaches a shaft (62, Figures 4 and 6) comprising a first interface performance material applied of an outer surface of the shaft (66, Figure 5) and a second interface performance material applied to an outer surface of the first interface performance material (68, Figure 5); wherein the roller assembly is configured to be part of a conveyance system to transport product (Figures 1-3 and 7).
Yoshizawa is silent on a fluid-cooling system configured to transport coolant within an interior of the shaft.
Hart teaches a fluid-cooling system configured to transport coolant within an interior of the shaft (Col. 8 lines 1-36 discloses a fluid cooling system and is inclusive of 11, Figure 2 and interior of 12, Figure 4). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide a fluid-cooling system configured to transport coolant within an interior of the shaft. Doing so would allow the shaft to be cooled and temperature controlled to prevent hotspots on products and prevent damage to the roller.
Regarding claim 2, Yoshizawa teaches wherein the conveyance system comprises a plurality of roller assemblies (Figures 1-3 and 7 show this and the roller of claim 1 can be provided as part of a roller assembly).
Regarding claim 3, Yoshizawa teaches wherein the conveyance system is configured to support and transport steel sheet into and out-from an annealing furnace (Figures 1-3 and 7 show this).
Regarding claim 4, Yoshizawa is silent on wherein: the shaft comprises a hollow interior; and the fluid-cooling system is positioning at least partially within the hollow interior.

Regarding claim 5, Yoshizawa teaches wherein the first interface performance material is configured to thermally insulate the shaft (68, Figure 5).
Regarding claim 6, Yoshizawa is silent on wherein the first interface performance material comprises ceramic. 
Hart teaches wherein the first interface performance material comprises ceramic (at least claims 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide wherein the first interface performance material comprises ceramic. Doing so would allow the base layer to be more heat resistant and prevent damage to the device.
Regarding claim 7, Yoshizawa teaches wherein the second interface performance material is configured to prevent the shaft from marking the product (Col. 4 lines 27-60 disclose materials that are configured to prevent the shaft from marking the product and the figures show a separation between the shaft and product).
Regarding claim 8, Yoshizawa teaches wherein the second interface performance material comprises wire brush material (Col. 4 lines 27-60 disclose at least metallic fibers).
Regarding claim 9, Yoshizawa is silent on wherein the fluid-cooling system is configured to circulate water as the coolant.

Regarding claim 10, Yoshizawa teaches wherein: the shaft comprises an elongated object having a shaft first and a shaft second end, forming a longitudinal axis running from the shaft first to the shaft second end (Figures show this property of a shaft).
Yoshizawa is silent on the fluid-cooling system comprises conduit that runs parallel with the longitudinal axis and/or conduit that runs in a spiral manner and extends along the longitudinal axis.
Hart teaches wherein: the shaft comprises an elongated object having a shaft first and a shaft second end, forming a longitudinal axis running from the shaft first to the shaft second end (this is a property of the shaft); the fluid-cooling system comprises conduit that runs parallel with the longitudinal axis and/or conduit that runs in a spiral manner and extends along the longitudinal axis (11, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide the fluid-cooling system comprises conduit that runs parallel with the longitudinal axis and/or conduit that runs in a spiral manner and extends along the longitudinal axis. Doing so would allow the shaft to be cooled and temperature controlled to prevent hotspots on products and prevent damage to the roller.
Regarding claim 11, Yoshizawa is silent on wherein the conduit that runs parallel with the longitudinal axis is located at a central portion of the hollow interior.
Hart teaches wherein the conduit that runs parallel with the longitudinal axis is located at a central portion of the hollow interior (11, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide wherein the 
Regarding claim 13, Yoshizawa is silent on wherein the fluid-cooling system comprises a heat exchanger.
Hart teaches wherein the fluid-cooling system comprises a heat exchanger (11 exchanges heat and is therefore a heat exchanger). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide wherein the fluid-cooling system comprises a heat exchanger. Doing so would allow the shaft to be cooled and temperature controlled to prevent hotspots on products and prevent damage to the roller.
Regarding claim 15, Yoshizawa is silent on wherein the fluid-cooling system is configured to allow the coolant to flow passively and/or cause the fluid to flow actively via a pump.
Hart teaches wherein the fluid-cooling system is configured to allow the coolant to flow passively and/or cause the fluid to flow actively via a pump (passive or pump flow is allowed in this device). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Hart to provide wherein the fluid-cooling system is configured to allow the coolant to flow passively and/or cause the fluid to flow actively via a pump. Doing so would allow the shaft to be cooled and temperature controlled to prevent hotspots on products and prevent damage to the roller.
Regarding claim 16, the modified device of Yoshizawa teaches claim 1 as disclosed above additionally Yoshizawa teaches a plurality of roller assemblies arranged in a serial manner (Figures 1-3 and 7 show this).
Regarding claim 17, Yoshizawa teaches wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; the second 
Regarding claim 18, Yoshizawa teaches wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is the same as the second interface performance material for the first shaft (Figures 1-3 and 7 show the rollers in duplicate and Figures 4-6 show the orientation with a performance material, 68, Figure 5).

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Hart and JP2844149 to Toyo Kohan (Kohan).
Regarding claim 12, Hart is silent on wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior.
Kohan teaches wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior (spiraled tube 4, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Kohan to provide wherein the conduit that runs in a spiral manner is located at an inner surface of the hollow interior. Doing so would allow the roller to remain cool and allow the device to continue operating if a fracture occurs in the roller.
Regarding claim 14, Yoshizawa is silent on wherein: the fluid-cooling system comprises a heat exchanger; and the conduit extends from the shaft first end to run in a spiral manner along the longitudinal axis to the shaft second end, runs through or against the heat exchanger, and extends back through the shaft first end to connect with the spirally configured portion of the conduit. 
.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Hart and High temperature Products to Tenmat (Tenmat).
Regarding claim 19, Yoshizawa is silent on wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a first interface performance material that is different from the first interface performance material for the first shaft.
Tenmat teaches using different materials on rollers for different applications and in different temperature ranges (throughout the document). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Tenmat to provide wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a first interface performance material that is different from the first interface performance material for the first shaft as one of ordinary skill in the art would be drawn to use different materials for different temperature ranges and applications such 
Regarding claim 20, Yoshizawa is silent on wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is different from the second interface performance material for the first shaft.
Tenmat teaches using different materials on rollers for different applications and in different temperature ranges (throughout the document). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Yoshizawa with the teachings of Tenmat to provide wherein: the plurality of roller assemblies comprises a first roller assembly having a first shaft and a second roller assembly having a second shaft; and the second shaft has a second interface performance material that is different from the second interface performance material for the first shaft as one of ordinary skill in the art would be drawn to use different materials for different temperature ranges and applications such preheating, heating, cooling, loading and unloading stages of the device. Doing so would provide a roller that is designed for each area to cost the minimum amount.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/18/22